                        IN THE UNITED STATES DISTRICT COURT


                            FOR THE DISTRICT OF DELAWARE


RICARDO DELPIN-GONZALEZ,

               Movant/Defendant,

               V.                                    Civ. Act. No. 17-788-LPS
                                                     Cr. Act. No. 15-35-8-LPS


UNITED STATES OF AMERICA,

               Respondent/Plaintiff.




Ricardo Delpin-Gonzalez. Pro se Movant.

Jennifer K. Walsh, Assistant United States Attorney, United States Department ofJustice,
Wilmington, Delaware. Attorney for Respondent




                                 MEMORANDUM OPINION




September 30, 2019
Wilmington, Delaware
STARK,U.S. District Judge:

I.     INTRODUCTION


       Ricardo Delpin-Gonzalez("Movant") filed a Motion to Vacate,Set Aside, or Correct

Sentence pursuant to 28 U.S.C. § 2255. (D.I. 340; D.I. 341) The United States ("government") filed

an Answer in Opposition. (D.l. 371) For the reasons discussed, the Court will deny Movant's

§ 2255 Motion without holding an evidentiary hearing.

II.    BACKGROUND


       On August 31, 2016, Movant pled guilty to one count of conspiracy to distribute and to

possess with intent to distribute cocaine in violation of 21 U.S.C. §§ 841(a)(1),(b)(1)(B) and 846, and

one count of conspiracy to distribute cocaiae in violation of §§ 841(a)(1),(b)(1)(C) and 846. (D.I. 3

at 1, 3; D.I. 345 at 14,20) Movant entered an "open plea," i.e., without a plea agreement. (D.I. 345

at 2, 7) On December 21, 2016, the Court sentenced Movant to a total of seventy-two months of

imprisonment. (D.I. 259 at 2) Movant did not appeal his conviction or sentence.

        Movant timely filed a pro se Motion to Vacate, Set Aside, or Correct Sentence Pursuant to 28

U.S.C. § 2255. (D.I. 340; D.I. 341) The Government filed a Reply in Opposition, to which Movant

filed a Response. (D.I. 365; D.I. 366)

III.   DISCUSSION


         The instant Motion asserts the following two grounds for relief: (1) defense counsel

provided ineffective assistance by "failing to foreclose the Government's request at sentencing that

Movant was leader [of the conspiracy] for which he received a (4) four point enhancement pursuant

to U.S.S.G. 3Bl.l(a);" and (2) the Court "erred in applying the 4 point enhancement for [a]
leadership role."^ ^.I. 341 at 2-3) The government contends that the Claim One should be denied

as meritless and Claim Two should be denied for failing to assert a proper basis for § 2255 relief.

       A. Claim One: Ineffective Assistance of Counsel


        Movant has properly raised his ineffective assistance of counsel allegation in a § 2255

motion. SeeMassaro v. United States, 538 U.S. 500 (2003). As a general rule, ineffective assistance of

counsel claims are reviewed pursuant to the two-prong standard established in Strickland v.

Washington, 466 U.S. 668 (1984). Under the first Strickland prong, a movant must demonstrate that

"counsel's representation fell below an objective standard of reasonableness," with reasonableness

being judged under professional norms prevailing at the time counsel rendered assistance. Id.

Under the second Strickland prong, a movant must demonstrate a reasonable probability that, but for

counsel's error, the outcome of the proceeding would have been different. See id. at 694; United

States V. Nahodil, 36 F.3d 323, 326(3d Cir. 1994). In the context of a guilty plea, a movant satisfies

Strickland^ prejudice prong by demonstrating that, but for counsel's error, there is a reasonable

probability that he would have insisted on proceeding to trial instead of pleading guilty. See Hill v.

Ijockhart, 474 U.S. 52,58 (1985). Moreover,"[w]here defense counsel fails to object to an improper

enhancement under the Sentencing Guidelines, counsel has rendered ineffective assistance." Jansen

V. United States, 369 F.3d 237,244(3d Cir. 2003). A court may choose to address the prejudice

prong before the deficient performance prong, and may reject an ineffectiveness claim solely on the

ground that the movant was not prejudiced. See Strickland, 466 U.S. at 668. Although not

insurmountable, the Strickland standard is highly demanding and leads to a strong presumption that

counsel's representation was professionally reasonable. See icL at 689.



^The Memorandum in Support actuaEy asserts three grounds for relief, but one of the Claims merely
states "ineffective assistance of counsel" without any further information. (D.I. 341 at 2)
Consequently, the Court has combined the two ineffective assistance of counsel claims into Claim
One.
       In his Memorandum in Support, Movant contends that defense counsel provided ineffective

assistance dining the sentencingphase by failing to "foreclose the Government's request" that his

sentence should be enhanced four levels pursuant to the leadership enhancement — U.S.S.G.

§ 3Bl.l(a). (D.I. 341 at 2-3) In its Response, the government contends that Movant's ineffective

assistance of counsel claim is meridess because defense counsel explicidy objected to the leadership

enhancement during the sentencing phase; the government supports this contention with cites to

both the sentencing transcript and Movant's sentencing memorandum. In his Reply to the

Government's argument, Movant asserts a different ineffective assistance allegation, namely, that

defense counsel failed to "foreclose the possibility of a leadership enhancement prior to Movant's

change ofplea." (D.I. 366 at 2)(emphasis added) Movant contends that defense counsel's

performance fell below an objective standard of reasonableness because counsel failed to inform

him during the pre-plea stage that there was a possibility his sentence would be enhanced four levels

under § 3Bl.l(a) if he was found to be an organi2er or leader of the conspiracy. (D.L 366 at 3)

Movant also asserts that he was prejudiced by defense counsel's performance during the pre-plea

stage because counsel failed to assert (presumably to the government or the Court) that:(1) Movant

was only a supplier to Fhel;(2) Movant did not control or direct Fhel's distribution in any way;

(3) Movant was not an organizer of criminal activity involving five or more people; and (4) Movant

was not a member of Friel's drug organization. (D.I. 366 at 4)

        Movant's arguments are unavailing. To begin, as noted by the government, the record

clearly demonstrates that defense counsel challenged the application of the leadership enhancement

during the sentencing phase. For instance, three pages of Movant's Sentencing Memorandum were

dedicated to arguing that the leadership enhancement should not apply. (D.I. 241 at 7-10)

Additionally, during the sentencing hearing, defense counsel presented a detailed factual argument as

to why he believed the leadership enhancement was inapplicable to Movant's case. (D.I. 347 at 4-9)
The fact that the Court rejected defense counsel's objection to the enhancement does not

demonstrate that counsel provided ineffective assistance. See generally Strickland^ 466 U.S. at 699

("On these facts, there can be little question, even without application of the presumptioa of

adequate performance, that       counsel's defense, though unsuccessful, was the result of reasonable

professional judgment."); see also United States v. Femandes^ 2018 WL 1609340, at *4(E.D. Pa. Apr. 3,

2018). In short, Movant's complaint about defense counsel's "failure to foreclose" the application

of the leadership enhancement during the sentencing phase is factually baseless.

        The Court's conclusion is not affected by Movant's assertion in his Reply that defense

counsel allegedly failed to inform him prior to his entering a guilty plea about the potential

applicability of the leadership enhancement. This pre-plea ineffective assistance of counsel claim is a

new rkim that was not presented in Movant's § 2255 Motion or Supporting Memorandum. It is

improper for a movant to assert a "a new claim for the first time in his Reply." McPherson v. Paramo,

2017 WL 9732426, at *18 n.l5 (C.D. Cal. Dec. 5, 2017); see also Judge v. United States, 119 F. Supp. 3d

270. 284(D.N.J. 2015)(*The prohibition against raising new facts and arguments in reply is

especially applicable where, as here, a Petitioner was provided a Miller notice advising him that all of

his claims must be presented in one 2255 motion and Petitioner responded to that notice ... .");

Tyler v. Mitchell, 416 F.3d 500, 504(6* Cir. 2005)(district court may decline to review claim that party

raises for the first time in traverse). As a result, the Court will not consider Movant's new argument

regarding defense counsel's pre-plea performance.

        Nevertheless, even if Movant could demonstrate that defense counsel did not inform him

about the possible application of the leadership enhancement during the pre-plea stage, Movant has

failed to demonstrate that he was prejudiced by counsel's action. Significantly, neither the Motion

nor the Reply assert that Movant would not have pled guilty but for counsel's alleged feilure during

the pre-plea stage. Additionally, during the plea colloquy, the Court explained its sentencing process
to Movant and also informed Movant that he was subject to a statutory maximum of forty-years of

imprisonment. (D.I. 345 at 9) More specifically, the Court stated that,"before sentencing, the

United States Probation Office will prepare a presentence investigation report for the Court, and

both you and the government will have the chance to review that report and challenge any of the

facts contained in that report." (D.I. 345 at 10) The Court detailed the three-step process it uses for

determining a sentence, the first step being consideration of the "sentencing guideline calculations as

prepared by the Probation Office and any objections to those calculations." (D.I. 345 at 10-11) The

Court also noted that,"[ojften, the government wiU recommend a sentence within the guideline

range, but without a review of that presentence report,[the Court] cannot predict today whether the

guideline range in this case is reasonable or not." (D.I. 345 at 11) The Court then warned Movant

that if it "imposes a sentence that is harsher or more severe than the sentence [he] expect[s],|he] will

still be bound by piis] plea and will have no right to withdraw it on that basis." (D.I. 345 at 11)

Movant affirmed he understood the Court's explanation about the maximum sentence he faced as

well as the sentencing process. (Id.) In fact, Movant repeatedly affirmed during the sentencing

hearing that he wished to plead guilty regardless of the sentencing consequences.

        It is well-settled that "[sjolemn declarations in open court carry a strong presumption of

verity" that create a "formidable barrier in any subsequent collateral proceedings." Blackiedge v.

Allison^ 431 U.S. 63,74(1977). The transcript of the plea colloquy shows that Movant understood

the statutory ma-yimnm sentence he faced, the applicable Guidelines range, and that his sentence

could not be determined until after the PSR had been prepared and received by the Court. The

sentence Movant ultimately received was well below the possible maximum sentence he faced.

Movant has not provided any compelling evidence as to why the statements he made during the plea

colloquy should not be presumptively accepted as true. Given all of these circumstances, Movant

has failed to demonstrate that was prejudiced by defense counsel's alleged failure to inform him
there could be enhancements in the PSR and at sentencing. Accordingly, the Court will deny

Movant's ineffective assistance of counsel claim as meridess.


        B. Claim Two: Application of Leadership Enhancement

        Next, Movant asserts that there was insufficient evidence to support the Court's conclusion

that Movant was a "leader, organizer, or manager" of the organization, warranting a four-level

sentence enhancement under U.S.S.G. § 3B1.1. (D.L 341 at 4-8; D.I. 366 at 4-6) The government

contends that this argument cannot be raised in a § 2255 motion because it does not challenge the

constitutionality of a sentence. (D.I. 365 at 2)

        The misapplication of the Sentencing Guidelines does not automatically amount to a

constitutional deprivation. See Gatling v. United States, 188 F. Supp. 3d 426,429(M.D. Pa. 2015).

Although the Third Circuit has not addressed this issue ki a precedential opinion,^ other circuits

have held that "[bjarting extraordinary circumstances ... an error in the application of the

Sentencing Guidelines cannot be raised in a § 2255 proceeding." United States v. Pregent, 190 F.3d

279, 283-84 (4th Cir. 1999); see also Narvaef(^v. United States, 674 F.3d 621, 627 (7th Cir. 2011)("We

have recognized that sentencing errors are generally not cognizable on collateral review, especially

when such errors can be raised on direct appeal."). Here, since Movant has not set forth any

"extraordinary circumstances" that would render his claims cognizable, the Court will dismiss Claim

Two for failing to assert a proper basis for § 2255 relief.

        Nevertheless, even if the Court were to consider the allegations in Claim Two,the Claim

would not warrant rehef. If a movant fahs to raise a claim on direct appeal, that claim is

procedurally defaulted and cannot thereafter be reviewed pursuant to 28 U.S.C. § 2255 unless the


^ In United States v. Doe, 810 F.3d 132 (3d Cir. 2014), the Third Circuit held that challenges to career
offender enhancements under the mandatory guidelines were cognizable under § 2255, but explicitly
stated its holding did not "consider challenges to the advisory Guidelines, procedural Guidelines
error, provisions other than career-offender designation, defaulted claims, or Guidelines errors that
do not cause prejudice." Id. at 160.
movant demonstrates cause for the default and prejudice resulting therefrom, or that he is actually

innocent. See housky v. United States, 523 U.S. 614,616,621-23 (1998). The record reveals that

Movant defaulted the instant Claim because he did not file a direct appeal. Movant does not

provide any cause for his default and, given this failure, the Court will not address the issue of

prejudice. Movant's default of Claim Two cannot be excused under the miscarriage of justice

exception to the procedural default doctrine because he has not provided new reliable evidence of

his actual innocence. Accordingly, the Court will altematively deny Claim Two as procedurally

barred.


rV.       EVIDENTIARY HEARING


          Section 2255 requires a district court to hold a prompt evidentiary hearing unless the

"motion and the files and records of the case conclusively show" that the Movant is not entitled to

relief. 28 U.S.C. § 2255; see also United States v. Booth,432 F.3d 542,545-46 (3d Cir. 2005); United

States V. McCoy,410 F.3d 124,131 (3d Cir. 2005); Fed. R. Civ. P. 8(a), 28 U.S.C. foU. § 2255. As

previously explained, the record conclusively demonstrates that Movant is not entitled to rehef.

Therefore, the Court wiU deny Movant's § 2255 Motion without an evidentiary hearing.

V.        CERTIFICATE OF APPEALABILITY

          A district court issuing a final order denying a § 2255 motion must also decide whether to

issue a certificate of appealability. See 3d Cir. L.A.R. 22.2 (2011). A certificate of appealabihty is

appropriate only if the movant"has made a substantial showing of the denial of a constitutional

right" 28 U.S.C. § 2253(c)(2). The movant must "demonstrate that reasonable jurists would find

the district court's assessment of the constitudonal claims debatable or wrong." Slack v. McDaniel,

529 U.S. 473, 484(2000).
        The Court concludes that the instant § 2255 Motion does not warrant rehef, and is

persuaded that reasonable jurists would not find this assessment debatable. Therefore, the Court

will not issue a certificate of appealability.


VI.     CONCLUSION


        For all of the foregoing reasons, the Court will dismiss Movant's 28 U.S.C. § 2255 Motion to

Vacate, Set Aside, or Correct Sentence without an evidentiary hearing. Additionally, the Court will

not issue a certificate of appealability. An appropriate Order follows.
